Citation Nr: 0116983	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-20 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant may be recognized as the beneficiary of 
the veteran's Government Life Insurance policy.  


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty from April 1943 to July 1961; he 
died in March 1992.  The appellant is the veteran's step-son.  
At the time of his death, the veteran had a Government Life 
Insurance policy in force in the face amount of $10,000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, that 
the appellant was not the last named beneficiary of the 
government life insurance policy.  The ROIC determined that 
the last valid beneficiary designation of record for this 
policy was dated in February 1999, in which B.C., the 
veteran's former spouse, was named the sole beneficiary of 
the veteran's government life insurance proceeds.  Thus, this 
is a contested claim.

The case was subsequently transferred to the Regional Office 
(RO) in Louisville, Kentucky, the closest RO to the 
appellant's residence, for the purpose of scheduling and 
conducting a personal hearing before a traveling Member of 
the Board.


REMAND

The appellant failed to report for his originally scheduled 
travel board hearing in February 2001; however, the appellant 
subsequently submitted a motion for a new hearing date as he 
was unable to attend the hearing in February 2001 due to 
hospitalization.  The appellant's motion for a new travel 
board hearing was granted by the undersigned Member of the 
Board in May 2001.  Thus, the case must be remanded to the RO 
in order to reschedule a travel board hearing.

It is further noted that, on remand the appellant is entitled 
to submit additional evidence and argument as well.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In light of the above, the case is REMANDED to the Louisville 
Kentucky RO for the following development:

1.  In light of the recent change in the 
law, the RO should review the claims file 
and ensure that all notification and 
development action considered necessary 
to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should undertake 
any other indicated development and, if 
additional evidence is received, 
readjudicate the appellant's claim for 
entitlement to government life 
insurance.  If appropriate, the RO 
should issue a supplemental statement of 
the case which includes consideration of 
any additional pertinent evidence 
received since issuance of the October 
2000 supplemental statement of the case.

3.  The RO should then schedule the 
appellant, in accordance with the docket 
number of this case, for a hearing at the 
local RO before a member of the Board and 
provide appropriate notice to both the 
appellant and B.C, the currently 
recognized beneficiary.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





